  1     SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
        LAW OFFICES OF SELWYN D. WHITEHEAD
  2     4650 Scotia Avenue
        Oakland, CA 94605
  3     Tel: (510) 632-7444
        Fax: (510) 856-5180
  4     Email: selwynwhitehead@yahoo.com

  5     JULYN M. PARK (CSB No. 213429)
        DEIRDRE M. DIGRANDE (CSB No. 199766)
  6     LOCKHART PARK, LLP
        4655 Old Ironsides Drive, Suite 250
  7     Santa Clara, CA 95054-1854
        Tel: (408) 416-2929
  8     Fax: (855) 368-1020
        Email: jpark@lockhartpark.com
  9             ddigrande@lockhartpark.com

 10     Attorneys for Creditors
        JEFF HANNA and AMALIA HANNA
 11

 12                                UNITED STATES BANKRUPTCY COURT

 13                                NORTHERN DISTRICT OF CALIFORNIA

 14                                             SAN JOSE DIVISION

 15

 16     In re:                                                Bk. Case No. 20-50469-SLJ

 17     MORDECHAI KOKA,                                       Chapter 11

 18                 Debtor.                                   CREDITORS JEFF AND AMALIA
                                                              HANNA’S RENEWED EX PARTE
 19                                                           APPLICATION FOR ORDER
                                                              SHORTENING TIME FOR HEARING ON
 20                                                           APPROVAL OF THE DISCLOSURE
                                                              STATEMENT CONTAINED IN THEIR
 21                                                           PROPOSED COMBINED PLAN OF
                                                              REORGANIZATION FILED ON AUGUST
 22                                                           10, 2021

 23              Creditors Jeff Hanna and Amalia Hanna (“the Hannas”) submit this ex parte application
 24     for an order shortening time for a hearing on approval of the Disclosure Statement contained in
 25     their Proposed Combined Plan of Reorganization filed on August 10, 2021 (“the Hannas’ Plan”)
 26     [Dkt. No. 212]. For the reasons set forth below, the Hannas request that the hearing on approval
 27     of their Disclosure Statement coincide with the hearing on the Disclosure Statement contained in
 28     the Joint Proposed Combined Plan of Reorganization filed by Debtor and creditors Dale and
                                                         -1-
         The Hannas’ Renewed Ex Parte Application for Order Shortening Time for Hearing on Disclosure Statement
Case: 20-50469 Doc# 217 Filed: 08/13/21        Case No.Entered:    08/13/21 18:31:22 Page 1 of 3
                                                         20-50469-SLJ
   1    Melissa Gardner (“the Gardners”) [Dkt. No. 193], which is currently scheduled to occur on

   2    September 2, 2021 at 1:30 p.m. [Dkt. No. 195].

   3                                                  RELEVANT FACTS

   4              1.       Debtor and the Gardners filed their Joint Proposed Combined Plan of

   5    Reorganization and Disclosure Statement on July 20, 2021 (“Joint Plan”) [Dkt. No. 193].

   6              2.       The Joint Plan proposes to pay the Gardners, the Hannas, and other unsecured

   7    creditors approximately 40.66 percent of their allowed claim amounts from a POT of

   8    approximately $495,934.36 composed of the $172,478.38 residual of the proceeds of the sale of

   9    Debtor’s real property located at 3190 Vichy, Napa, California (“Napa Property”) and an

 10     estimated $323,456.00 in proceeds from the sale of the real property located at 1702 Paru Street,

 11     Alameda, California (“Alameda Property”).

 12               3.       Debtor and the Hannas previously stipulated to a claim amount of $84,941.50

 13     following hearing on Debtor’s Objection to the Hannas’ Late Filed Proof of Claim [Dkt No. 90],

 14     which was approved by the Court on October 22, 2020 [Dkt. No. 91]. However, under the

 15     treatment proposed in the Joint Plan, the Hannas would only receive approximately $34,539.33 if

 16     and only if there is any residue remaining after ALL the cost of sales and other expenses related
                                                                                   1
 17     to and called for in the contract to sale the Alameda Property.

 18               4.       After comparing the claimed estimated sales price of the Alameda Property set

 19     forth in the Joint Plan with the estimated sales price range available on Zillow.com and

 20     Trulia.com, the Hannas’ Counsel Whitehead engaged a real estate valuation expert, who has

 21     opined in a sworn statement submitted to the Court that the Joint Plan grossly undervalues the

 22     Lafayette Property by approximately $682,960.00 and Alameda Property by approximately

 23     $400,000.00 [Dkt. No. 213].

 24               5.       This revelation prompted the Hannas to file their own Plan [Dkt. No. 212], which

 25
        1
       For example, at Addendum No. 1 to the Residential Income Property Purchase Agreement and Joint Escrow
 26   Instructions at Dkt No. 202-1, p. 23, there is a provision that will allow the Seller/Debtor to negotiate “cash for keys”
      with the remaining tenants, with the negotiated amount to come from the sales proceeds. This will diminish the
 27 amount left in the POT for the unsecured creditors and will in effect allow the Debtor to use the assets of the
      bankruptcy estate to sell the Alameda Property, with all the benefit inuring to the Debtor and the purchaser, and not
 28 the unsecured creditors.
                                                                 -2-
           The Hannas’ Renewed Ex Parte Application for Order Shortening Time for Hearing on Disclosure Statement
Case: 20-50469 Doc# 217 Filed: 08/13/21                Case No.Entered:
                                                                 20-50469-SLJ08/13/21 18:31:22 Page 2 of 3
  1     provides, among other things, that the Hannas and other unsecured creditors excluding the

  2     Gardners receive approximately 90 percent of the claim amounts, while the Gardners receive the

  3     40.66 percent or the $627,812.59 they agreed to receive in the Joint Plan.

  4             6.      The Hannas’ Plan was served on August 10, 2021, which is 23 days before

  5     September 2, 2021, their requested hearing date. Therefore, any persons or entities opposing the

  6     Hannas’ Plan will have 15 days in which to file written objections.

  7             7.      It is submitted that the interests of justice, fair treatment of all unsecured creditors,

  8     and judicial economy will be best served by setting the hearing on approval of the parties’

  9     respective Disclosure Statements to occur on September 2, 2021 at 1:30 p.m.

 10             WHEREFORE, the Hannas request entry of an order shortening time to allow hearing on

 11     approval of their Disclosure Statement to coincide with the Disclosure Statement contained in the

 12     Joint Plan.

 13                                                           Respectfully submitted,

 14     Dated: August 13, 2021                                LAW OFFICES OF SELWYN D.
                                                              WHITEHEAD
 15

 16
                                                              /s/ Selwyn D. Whitehead
 17                                                               Selwyn D. Whitehead
                                                                  Attorney for Creditors
 18                                                               JEFF HANNA and AMALIA HANNA
 19
        Dated: August 13, 2021                                LOCKHART PARK, LLP
 20

 21
                                                              /s/ Deirdre M. Digrande
 22                                                               Deirdre M. Digrande
                                                                  Attorneys for Creditors
 23                                                               JEFF HANNA and AMALIA HANNA
 24

 25

 26

 27

 28
                                                         -3-
         The Hannas’ Renewed Ex Parte Application for Order Shortening Time for Hearing on Disclosure Statement
Case: 20-50469 Doc# 217 Filed: 08/13/21        Case No.Entered:    08/13/21 18:31:22 Page 3 of 3
                                                         20-50469-SLJ
